Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Provisional application 62/377,860 filed 08/22/2016 does not disclose Figs. 3A, 3B, 3C, 3D, and 4 and does not describe the contents of these figures in the specification. Accordingly, a priority date of 8/22/2017 has been applied to the claims. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 of the Alice/Mayo Test
Following Step 1 of the Alice/Mayo Test, Claims 1-20 are within the four statutory categories. Claims 1-20 are drawn to a system of personal digital health portfolio management, which is within the statutory category of machines, thus all claims are within the four statutory categories (i.e. processes and machines). 

Step 2A of the Alice/Mayo Test - Prong One
 Claim 1, which is a representative claim for all claims 1-20, which is addressed below for 101 explanation purposes, recites: A personal digital health portfolio system comprising;
a computer system including at least one processor and at least one coupled source of patient medical records or patient data, the computer system including at least one secure authenticator structured to securely authenticate identity of at least one first entity as an uploader, downloader or reviewer of the patient medical records or patient data;
at least one non-transitory computer-readable storage medium in data communication with the processor, the at least one non-transitory computer-readable storage medium configured for securely storing and exchanging data related to the content of or the accessibility of the patient medical records or patient data;
an application programming interface (API) in data communication with the processor and the at least one non-transitory computer-readable storage medium, the application programming interface including steps executable by the processor for uploading, downloading, or enabling accessing of patient medical records or patient data stored on the at least one non-transitory computer-readable storage medium, wherein when access is enabled, the stored patient medical records or stored patient data are modifiable in a manner that adds additional security information such that, after modification, the modified patient medical records or modified patient data are prohibited from being further modified; and
an interface of the source of patient medical records or patient data, the interface configured to read and transfer the stored or modified patient medical records or patient data under control of a second entity via the application programming interface (API); and
a digital gateway coupled to provide distributed access of the stored or modified patient medical records or patient data stored from the at least one non-transitory computer-readable storage medium to at least one doctor, pharmacy, health service, or insurance company, wherein the distributed access is maintained, controlled or provided by the first or second entity for specific components of patient medical records or patient data that form the personal digital health portfolio.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity” because it recites concepts relating to interpersonal and intrapersonal activities (i.e. managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity), but for the recitation of generic computer components. The limitations above merely allow users to manage health records and provide it to other people. Any limitations not identified above as part of the method of organizing human activity are deemed “additional elements,” and will be discussed in further detail below. Furthermore, such limitations recited in the broad manner set forth in the claim amount to observations/evaluations/judgments/analyses that can be performed in the human mind and therefore constitute (b) “a mental process.”  For instance, a human could manage access to health records by authenticating a person’s identity and provide records to authenticated individuals.
Dependent Claims 2-20 include other limitations, for example Claim 2 recites, “wherein the interface of the source is a hardware interface,” but this only serves to further limit the abstract idea, and hence is nonetheless directed towards fundamentally the same abstract idea as independent.

Step 2A of the Alice/Mayo Test - Prong Two
A personal digital health portfolio system comprising;
a computer system including at least one processor and at least one coupled source of patient medical records or patient data, the computer system including at least one secure authenticator structured to (merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.05(f)) securely authenticate identity of at least one first entity as an uploader, downloader or reviewer of the patient medical records or patient data;
at least one non-transitory computer-readable storage medium in data communication with the processor (merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.05(f)), the at least one non-transitory computer-readable storage medium configured for securely storing and exchanging data related to the content of or the accessibility of the patient medical records or patient data (data gathering, pre-solution activity as noted below, see MPEP 2106.05(g));
an application programming interface (API) in data communication with the processor and the at least one non-transitory computer-readable storage medium, the application programming interface including steps executable by the processor for (merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.05(f)) uploading, downloading, or enabling accessing of patient medical records or patient data stored on the at least one non-transitory computer-readable storage medium (data gathering, pre-solution activity as noted below, see MPEP 2106.05(g)), wherein when access is enabled, the stored patient medical records or stored patient data are modifiable in a manner that adds additional security information such that, after modification, the modified patient medical records or modified patient data are prohibited from being further modified (insignificant application, extra-solution activity as noted below, see MPEP 2106.05(g)); and
an interface of the source of patient medical records or patient data, the interface configured to (merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.05(f)) read and transfer the stored or modified patient medical records or patient data under control of a second entity via the application programming interface (API); and
a digital gateway coupled to provide distributed access of the stored or modified patient medical records or patient data stored from the at least one non-transitory computer-readable storage medium to at least one doctor, pharmacy, health service, or insurance company (merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.05(f)), wherein the distributed access is maintained, controlled or provided by the first or second entity for specific components of patient medical records or patient data that form the personal digital health portfolio.
The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below.

Claims 1-20 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “a computer system including at least one processor and at least one coupled source of patient medical records or patient data, the computer system including at least one secure authenticator structured to,” “at least one non-transitory computer-readable storage medium in data communication with the processor,” “an application programming interface (API) in data communication with the processor and the at least one non-transitory computer-readable storage medium the application programming interface including steps executable by the processor,” “an interface of the source of patient medical records or patient data,” and “via the application programming interface (API),” “a digital gateway coupled to provide distributed access of the stored or modified patient medical records or patient data stored from the at least one non-transitory computer-readable storage medium,” which amount to merely invoking a computer as a tool to perform the abstract idea. See MPEP 2106.05(f).
see, e.g., para. [0081] of the present Specification: the computer readable medium 436 can be any physical or material medium that can be used to tangibly store the desired information or data or instructions and which can be accessed 
see also, para. [0116]: the methods can be processed by one or more machines or processors that can be connected over a network. Each machine can transform data from one state or thing to another, and can also process data, save data to storage, transmit data over a network, display the result, or communicate the result to another machine.

add insignificant extra-solution activity to the abstract idea – for example, the recitation of “the at least one non-transitory computer-readable storage medium configured for securely storing and exchanging data related to the content of or the accessibility of the patient medical records or patient data,” and “stored on the at least one non-transitory computer-readable storage medium,” which amount to mere data gathering, and the recitation of “wherein when access is enabled, the stored patient medical records or stored patient data are modifiable in a manner that adds additional security information such that, after modification, the modified patient medical records or modified patient data are prohibited from being further modified” which amounts to insignificant application, see MPEP 2106.05(g).
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of “to at least one doctor, pharmacy, health service, or insurance company,” which amounts to limiting the abstract idea to the field of healthcare, see MPEP 2106.05(h)).

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites “the at least one non-transitory computer-readable storage medium configured for securely storing and exchanging data related to the content of or the accessibility of the patient medical records or patient data;” “stored on the at least one non-transitory computer-readable storage medium;” “the patient medical records or patient data stored from the at least one non-transitory computer-readable storage medium.”
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
Paras. [0081], [0116] of the Specification (passages cited above) discloses that the additional elements (i.e. the processor, memory, etc.) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. storing and processing) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare). 
Dependent Claims 2-20 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than receiving or transmitting data over a network (e.g. the “receiver,” “features of dependent Claims 5, 6, 15, 16), performing repetitive calculations (e.g. the “reading” features of dependent Claims 7, ), storing and Claim 8, 25), and linking the abstract idea to a particular technological environment or field of use (e.g. the “wherein,” features of dependent Claims 2, 3, 4, 8-14, 17-20).
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over U.S. Patent Publication No. 2016/0117448 to Van De Craen, et al. (“Van De Craen”) in view of U.S. Patent Publication No. 2015/0121548 to Dulkin, et al. (“Dulkin”).

Regarding claim 1, Van De Craen discloses: 
A personal digital health portfolio system comprising (Van De Craen, para. [0001]: disclosing a system for managing access to medical data): 
a computer system including at least one processor and at least one coupled source of patient medical records or patient data (Van De Craen, para. [0066]: disclosing a computer-based system, which is construed to include a processor (such as devices 410, 420 of Fig. 4), and includes access to medical data), the computer system including at least one secure authenticator structured to securely authenticate identity of at least one first entity as an uploader, downloader or reviewer of the patient medical records or patient data (Van De Craen, para. [0023]: disclosing an authentication module, construed as a secure authenticator, which authenticates users of a device, such as a physician device, see para. [0065]); 
at least one non-transitory computer-readable storage medium in data communication with the processor (Van De Craen, para. [0046]: the patient device includes storage, see para. [0072]), the at least one non-transitory computer-readable storage medium configured for securely storing and exchanging data related to the content of or the accessibility of the patient medical records or patient data (Van De Craen, para. [0046]: the patient device includes storage of a patient’s medical data); 
an application programming interface (API) in data communication with the processor and the at least one non-transitory computer-readable storage medium (Van De Craen, para. [0039]: the data access management module 534 (see para. [0063]) of the data provider, construed as an API, is in communication with the devices 110,120, see Fig. 1), the application programming interface including steps executable by the processor for uploading, downloading, or enabling accessing of patient medical records or patient data stored on the at least one non-transitory computer-readable storage medium (Van De Craen, para. [0063]: the data provider requires user authentication prior to providing access to the medical data), 
an interface of the source of patient medical records or patient data, (Van De Craen, para. [0053]: disclosing the controller, construed as an interface) the interface configured to read and transfer the stored or modified patient medical records or patient data under control of a second entity via the application programming interface (API) (Van De Craen, para. [0053]: a second entity, such as a physician, can access the medical records through the controller, via the data provider, see para. [0055]. The present specification at [0008] states that the first or second entity may be a doctor.); and 
a digital gateway coupled to provide distributed access of the stored or modified patient medical records or patient data stored from the at least one non-transitory computer-readable storage medium to at least one doctor, pharmacy, health service, or insurance company (Van De Craen, para. [0045]: disclosing the data provider, construed as a digital gateway), wherein the distributed access is maintained, controlled or provided by the first or second entity for specific components of patient medical records or patient data that form the personal digital health portfolio (Van De Craen, para. [0046]: patient or the patient’s care provider can control access to the patient's stored medical data).

However, Van De Craen does not explicitly recite wherein when access is enabled, the stored patient medical records or stored patient data are modifiable in a manner that adds additional security information such that, after modification, the modified patient medical records or modified patient data are prohibited from being further modified.
Dulkin teaches that it is old and well known in the art of healthcare to include wherein when access is enabled (Dulkin, para. [0002]: publishers, construed as access enabled users), the stored patient medical records or stored patient data are modifiable in a manner that adds additional security information such that, after modification, the modified patient medical records or modified patient data are prohibited from being further modified (Dulkin, para. [0002]: publishers can limit functionality of files by preventing editing, such as by converting the file to pdf) to prevent unwanted modifications to data.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the method of Van De Craen to include wherein when access is enabled, the stored patient medical records or stored patient data are modifiable in a manner that adds additional security information such that, after modification, the modified patient medical records or modified patient data are prohibited from being further modified because Dulkin suggests this feature is desirable to prevent unwanted modifications to data.

Regarding claim 2, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the interface of the source is a hardware interface (Van De Craen, para. [0053]: the controller, construed as an interface, can be a dedicated hardware processor).

Regarding claim 7, the combination discloses each of the limitations of claim 2 as discussed above, and further discloses:
wherein the interface comprises at least one information or data recorder configured and arranged to assist reading or recording of at least one record of at least one medical practitioner relating to the at least one patient, to at least one digital file (Van De Craen, para. [0055]: the controller, construed as an interface, controls the display of medical data, construed as reading or recording a medical record, and the medical data is related to a patient (see para. [0038]) and the data is stored digitally, see para. [0046]), wherein at least a portion of the digital file is transferable through the digital gateway (Van De Craen, para. [0055]: the data can be transferred over a communications link).

Regarding claim 8, the combination discloses each of the limitations of claim 7 as discussed above, and further discloses:
wherein the at least one information or data recorder is configured to read or record information obtained by at least one of a medical practitioner in the physical presence of at least one patient, a medical practitioner not in the physical presence of the patient, at least one patient in the presence of at least one medical practitioner, the patient not in the presence of at least one medical practitioner, or substantially simultaneously information from the patient and the medical practitioner (Van De Craen, para. [0056]: the patient data can be accessed quickly and easily on the patient device, and would not require that the medical practitioner be present, such as on a smart phone or tablet, see para. [0041]).

Regarding claim 9, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein at least one of the first entity and the second entity is the patient (Van De Craen, para. [0046]: the patient device can be controlled by a patient).

claim 10, the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
wherein at least one of the first entity and the second entity is a doctor or insurance provider (Van De Craen, para. [0053]: disclosing an entity, such as a physician).

Regarding claim 11, the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
wherein the at least some of the steps comprise steps of at least one application program interface (API) executed on a smartphone or tablet (Van De Craen, para. [0041]: the patient device can be a smart phone or tablet).

Regarding claim 12, the combination discloses each of the limitations of claim 11, as discussed above, and further discloses:
wherein the smartphone or tablet comprises the interface (Van De Craen, para. [0042]: the patient device includes a controlling data transfer, construed as an interface)

Regarding claim 13, the combination discloses each of the limitations of claim 11, as discussed above, and further discloses:
wherein the interface is configured and arranged to read data from the smartphone or tablet (Van De Craen, para. [0042]: information can be transferred from the patient device, which is a smartphone or tablet, to the physician device).

Regarding claim 14, the combination discloses each of the limitations of claim 11, as discussed above, and further discloses:
wherein the interface includes an optical reader configured to enable imaging of a screen of the smartphone or tablet (Van De Craen, para. [0043]: the device can capture an image of the client device, construed as imaging).

Regarding claim 15, the combination discloses each of the limitations of claim 11, as discussed above, and further discloses:
wherein the interface includes a wireless receiver configured to enable wireless transfer of instructions or data from the smartphone or tablet (Van De Craen, para. [0045]: the devices include wireless communication and wireless transmission of data).

Regarding claim 16, the combination discloses each of the limitations of claim 15, as discussed above, and further discloses:
wherein the wireless receiver comprises at least one of a nearfield communication receiver, an RFID receiver, a WiFi receiver, a Bluetooth, and a Bluetooth Low Energy (BLE) receiver (Van De Craen, para. [0045]: disclosing Bluetooth).

Regarding claim 19, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the patient medical records or patient data comprises at least one of insurance identification information and eligibility, patient demographic information, patient name and address, patient medical history, patient family medical history, permission and release forms, list of drug and environmental allergies and sensitivities, healthcare directives and/or living will instructions, provider observational or diagnostic notes including at least one of subjective, objective, assessment, and plan notes), and prescriptions including at least one of current, pending, and past with an associated security tag, lab test results including at least one of blood tests, gait tests, EEG, ECG, and respiration measurement, fitness records including at least one of heart-rate, weight, body fat, number of daily steps, sleep cycle, diet, and medical images including at least one of CT scans, MRI scans, x-rays, ultrasound, and questionnaires or surveys from providers, insurance, or other parties related to subjective measures of patient satisfaction including at least one of patient satisfaction with the personal interactions at the doctor’s office and perceived effectiveness of the prescribed treatment (Van De Craen, para. [0077]: the data includes patient identification information, such as name and address).

Regarding claim 20, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the interfaces supports or controls a secure login to at least one account associated with the patient of at least one medical practitioner or medical provider on an intranet or internet website (Van De Craen, para. [0004]: the system includes a login window for a physician to log in and view a particular patient’s data).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0117448 to Van De Craen, et al. (“Van De Craen”) in view of U.S. Patent Publication No. 2015/0121548 to Dulkin, et al. (“Dulkin”) in further view of U.S. Patent Publication No. 2010/0134964 to Smith, et. al. (“Smith”).

Regarding claim 3, the combination discloses each of the limitations of claim 2 as discussed above. The method of Van De Craen discloses a wearable device, such as a bracelet. (Van De Craen, para. [0042]). However, Van De Craen does not explicitly recite wherein the hardware interface comprises a main housing including an upper head at one end extending from a support, and a base at an opposite end extending from the support.
 that it is old and well known in the art of healthcare that the hardware interface comprises a main housing including an upper head at one end extending from a support, and a base at an opposite end extending from the support (Smith, para. [0235]; Fig. 68: the housing 806 includes an upper head (such as the area near 802), extending from a support (such as stand 864), and a base (such as the area around 840) extending from the support).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include the hardware interface comprises a main housing including an upper head at one end extending from a support, and a base at an opposite end extending from the support; as taught by Smith in order to provide upright structures because Smith suggests this feature is desirable to improve the user experience and functionality.

Regarding claim 4, the combination discloses each of the limitations of claim 3 as discussed above. The method of Van De Craen discloses a wearable device, such as a bracelet. (Van De Craen, para. [0042]). However, Van De Craen does not explicitly recite wherein the main housing includes an optical reader, scanner or camera.
Smith teaches that it is old and well known in the art of healthcare that the main housing includes an optical reader, scanner or camera (Smith, paras. [0322] – [0324]; Fig. 81: the housing includes a camera and a reader).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include the main housing includes an optical reader, scanner or camera; as taught by Smith in order to provide useful features because Smith suggests this feature is desirable to improve the user experience and functionality.

Regarding claim 5, the combination discloses each of the limitations of claim 3 as discussed above. The method of Van De Craen discloses a wearable device, such as a 
Smith teaches that it is old and well known in the art of healthcare that the main housing includes a wireless receiver configured to enable wireless transfer of instructions or data from a smartphone or tablet (Smith, para. [0144]; Fig. 15: the housing includes a wireless transceiver, which connects to the internet and is therefore able to connect to a smartphone).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include the main housing includes a wireless receiver configured to enable wireless transfer of instructions or data from a smartphone or tablet; as taught by Smith in order to provide useful features because Smith suggests this feature is desirable to improve the user experience and functionality.

Regarding claim 6, the combination discloses each of the limitations of claim 5 as discussed above. The method of Van De Craen discloses a wearable device, such as a bracelet. (Van De Craen, para. [0042]). However, Van De Craen does not explicitly recite wherein the wireless receiver comprises at least one of a nearfield communication receiver, an RFID receiver, a WiFi receiver, a Bluetooth, and a Bluetooth Low Energy (BLE) receiver.
Smith teaches that it is old and well known in the art of healthcare to that the wireless receiver comprises at least one of a nearfield communication receiver, an RFID receiver, a WiFi receiver, a Bluetooth, and a Bluetooth Low Energy (BLE) receiver (Smith, para. [0144]; Fig. 15: the housing includes a wireless transceiver is a Wi-Fi receiver).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include the wireless receiver comprises at least one of a nearfield communication receiver, an RFID receiver, a WiFi receiver, a Bluetooth, and a .

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0117448 to Van De Craen, et. al. (“Van De Craen”) in view of U.S. Patent Publication No. 2015/0121548 to Dulkin, et al. (“Dulkin”) in further view of U.S. Patent Publication No. 2013/0217979 to Blackadar, et. al. (“Blackadar”).

Regarding claim 17, the combination discloses each of the limitations of claim 1 as discussed above. The method of Van De Craen discloses a wearable device, such as a bracelet. (Van De Craen, para. [0042]). However, Van De Craen does not explicitly recite wherein the interface comprises a device measuring one or more health or medical parameters directly from the patient.
Blackadar teaches that it is old and well known in the art of healthcare that the interface comprises a device measuring one or more health or medical parameters directly from the patient (Blackadar, [0074]: the fitness sensing system 111 includes a physiological sensing element, such as a blood glucose reader).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include the interface comprises a device measuring one or more health or medical parameters directly from the patient; as taught by Blackadar in order to make more patient data available to users and increase functionality of the wearable device because Blackadar suggests this feature is desirable to improve the user experience and transfer data between connected devices.

claim 18, the combination discloses each of the limitations of claim 17 as discussed above. The method of Van De Craen discloses a wearable device, such as a bracelet. (Van De Craen, para. [0042]). However, Van De Craen does not explicitly recite wherein the device comprises at least one of a blood-pressure monitor or cuff, heart-rate monitor, accelerometer, a wearable exercise tracker, a body temperature tracker, a patient weight tracker, a patient height tracker, an electrocardiogram tracker, an electroencephalogram tracker, an electromyogram tracker, a blood oxygenation tracker, and a blood glucose level tracker.
Blackadar teaches that it is old and well known in the art of healthcare that the device comprises at least one of a blood-pressure monitor or cuff, heart-rate monitor, accelerometer, a wearable exercise tracker, a body temperature tracker, a patient weight tracker, a patient height tracker, an electrocardiogram tracker, an electroencephalogram tracker, an electromyogram tracker, a blood oxygenation tracker, and a blood glucose level tracker (Blackadar, [0074]: the fitness sensing system 111 includes a physiological sensing element, such as a blood glucose reader).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include the device comprises at least one of a blood-pressure monitor or cuff, heart-rate monitor, accelerometer, a wearable exercise tracker, a body temperature tracker, a patient weight tracker, a patient height tracker, an electrocardiogram tracker, an electroencephalogram tracker, an electromyogram tracker, a blood oxygenation tracker, and a blood glucose level tracker; as taught by Blackadar in order to make more patient data available to users and increase functionality of the wearable device because Blackadar suggests this feature is desirable to improve the user experience and transfer data between connected devices.

Response to Applicant’s Arguments
with respect to the Priority Date has been considered and is persuasive. 

Applicant’s arguments and amendments, filed on 12/23/2020, with respect to the 35 USC § 101 rejection of claims 1-20 have been considered but are not persuasive. 
Applicant’s argument the claims are directed to patent eligible subject matter is not persuasive. Applicant states that the claims are not directed to a method or organizing human activity, and cites three paragraphs of the claims in support. However, the Applicant has not specified why these limitations, or what specific parts of them prevent the claims from being interpreted as an abstract idea. Indeed, the cited limitations have been addressed above as part of the abstract idea because the claims recite generic computer components, which perform know function and only serve to further limit the abstract idea. See, e.g., applying the functionality of a computer and bar code system in the context of processing returned mail, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, --, -- USPQ2d --, -- slip op. at 33 (Fed. Cir. August 28, 2017). 
Furthermore, the specification does not discuss how the claimed system could not perform the claimed functions before the invention. See, e.g., MPEP 2106.04(a); McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1313, 1316 (Fed. Cir. 2016). The same reasoning above apply to the Applicant’s arguments claiming that the claims are not directed to a mental process. 
Next, Applicant states that the combination of recitations in claim 1 integrates any purported abstract idea into a practical solution because the limitations create a specific process for controlling how, when, and why electronic patient records within health record systems can be accessed, shared and modified. The argument has been considered but is not persuasive because the claimed system is merely using a computer to perform an abstract idea. 

Claims 1-20 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “a computer system including at least one processor and at least one coupled source of patient medical records or patient data, the computer system including at least one secure authenticator structured to,” “at least one non-transitory computer-readable storage medium in data communication with the processor,” “an application programming interface (API) in data communication with the processor and the at least one non-transitory computer-readable storage medium the application programming interface including steps executable by the processor,” “an interface of the source of patient medical records or patient data,” and “via the application programming interface (API),” “a digital gateway coupled to provide distributed access of the stored or modified patient medical records or patient data stored from the at least one non-transitory computer-readable storage medium,” which amount to merely invoking a computer as a tool to perform the abstract idea. See MPEP 2106.05(f).
see, e.g., para. [0081] of the present Specification: the computer readable medium 436 can be any physical or material medium that can be used to tangibly store the desired information or data or instructions and which can be accessed by a computer or processor 432. In some embodiments, the computer readable medium 436 can include hard drives, network attached storage (NAS), read-only memory, random-access memory, FLASH based memory, CD-ROMs, CD-Rs, CD-RWs, DVDs, magnetic tapes, other optical and non-optical data storage devices.
see also, para. [0116]: the methods can be processed by one or more machines or processors that can be connected over a network. Each machine can transform data from one state or thing to another, and can also process data, save data to storage, transmit data over a network, display the result, or communicate the result to another machine.
add insignificant extra-solution activity to the abstract idea – for example, the recitation of “the at least one non-transitory computer-readable storage medium configured for securely storing and exchanging data related to the content of or the accessibility of the patient medical records or patient data,” and “stored on the at least one non-transitory computer-readable storage medium,” which amount to mere data gathering, and the recitation of “wherein when access is enabled, the stored patient medical records or stored patient data are modifiable in a manner that adds additional security information such that, after modification, the modified patient medical records or modified patient data are prohibited from being further modified” which amounts to insignificant application, see MPEP 2106.05(g).
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of “to at least one doctor, pharmacy, health service, or insurance company,” which amounts to limiting the abstract idea to the field of healthcare, see MPEP 2106.05(h)).

Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites “the at least one non-transitory computer-readable storage medium configured for securely storing and exchanging data related to the content of or the accessibility of the patient medical records or patient data;” “stored on the at least one non-transitory computer-readable storage medium;” “the patient medical records or patient data stored from the at least one non-transitory computer-readable storage medium.”
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
Paras. [0081], [0116] of the Specification (passages cited above) discloses that the additional elements (i.e. the processor, memory, etc.) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. storing and processing) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare).

For the reasons set forth in the 35 USC § 101 rejection of Claims 1-20 above, the claimed invention is directed to an abstract idea without significantly more. Applicant’s argument is not persuasive. 

Applicant’s arguments and amendments, filed on 12/23/2020, with respect to the 35 USC § 102/103 rejection of claims 1-20 have been considered but are not persuasive. 
With regards to claim 1, Applicant’s argument that the references fail to show the “wherein the distributed access is maintained, controlled or provided by the first or second entity for specific components of stored or modified patient medical records or patient data that form the personal digital health portfolio, as currently amended” features of applicant’s invention, is not persuasive. The new limitations have been addressed with Dulkin, et. al., which shows an authorized user can prevent modification of a file. See, Dulkin at para. [0002].
For the reasons set forth in the 35 USC § 102/103 rejection of claims 1-20 above, the references cited in the rejection render amended claims 1-20 obvious under 35 USC § 102/103. Applicant’s argument is not persuasive.

CONCLUSION
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHYAM GOSWAMI whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/SHYAM M GOSWAMI/Examiner, Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686